Exhibit 10.10

 

TRADEWEB MARKETS INC. 2019

OMNIBUS EQUITY INCENTIVE PLAN

(Adopted as of April 2, 2019)

 

1.                                      Purpose.

 

The purpose of the Plan is to assist the Company with attracting, retaining,
incentivizing and motivating officers and employees of, consultants to, and
non-employee directors providing services to, the Company and its Subsidiaries
and Affiliates and to promote the success of the Company’s business by providing
such participating individuals with a proprietary interest in the performance of
the Company. The Company believes that this incentive program will cause
participating officers, employees, consultants and non-employee directors to
increase their interest in the welfare of the Company, its Subsidiaries and
Affiliates and to align those interests with those of the stockholders of the
Company, its Subsidiaries and Affiliates.

 

2.                                      Definitions. For purposes of the Plan:

 

2.1.         “Adjustment Event” shall have the meaning ascribed to such term in
Section 12.1.

 

2.2.         “Affiliate” shall mean with respect to any entity, any entity that
the Company, either directly or indirectly through one or more intermediaries,
is in common control with, is controlled by or controls, each within the meaning
of the Securities Act.

 

2.3.         “Award” means, individually or collectively, a grant of an Option,
Restricted Stock, a Restricted Stock Unit, a Stock Appreciation Right, a Cash
Based Award, a Dividend Equivalent Right, a Share Award or any or all of them.

 

2.4.         “Award Agreement” means a written or electronic agreement between
the Company and a Participant evidencing the grant of an Award and setting forth
the terms and conditions thereof.

 

2.5.         “Base Price” shall have the meaning ascribed to such term in
Section 6.4.

 

2.6.         “Beneficiary” shall have the meaning ascribed to such term in
Section 11.2(d).

 

2.7.         “Board” means the Board of Directors of the Company.

 

2.8.         “Cash Based Award” means an Award initially denominated by
reference to a specified dollar amount.

 

2.9.         “Cause” means, with respect to the Termination of a Participant by
the Company or any Subsidiary of the Company that employs such individual or for
which the Participant performs services (or by the Company on behalf of any such
Subsidiary) (a) if the Participant is at the time of Termination a party to an
employment or severance agreement that

 

--------------------------------------------------------------------------------



 

defines such term, the meaning given therein, and (b) in all other cases, any of
the following that remains uncured (if curable) for ten days after the
Participant’s receipt of written notice thereof from the Company: (i) the
Participant’s gross negligence or willful misconduct, or willful failure to
substantially perform the Participant’s duties (other than due to physical or
mental illness or incapacity), (ii) the Participant’s conviction of, or plea of
guilty or nolo contendere to, or confession to, (x) a misdemeanor involving
moral turpitude that has, or could reasonably be expected to have, a material
adverse impact on the performance of the Participant’s duties or result in
material injury to the reputation or business of the Company or any of its
Subsidiaries, or (y) a felony (or the equivalent of a misdemeanor or felony in a
jurisdiction other than the United States), (iii) the Participant’s willful
breach of a material provision of any other agreement with the Company or any of
its Subsidiaries or Affiliates, (iv) the Participant’s willful violation of any
written policies of the Company or any of its Subsidiaries or Affiliates that
the Board determines in good faith is materially detrimental to the best
interests of the Company or any of its Subsidiaries or Affiliates, (v) the
Participant’s fraud or misappropriation, embezzlement, or material misuse of
funds or property belonging to the Company or any of its Subsidiaries or
Affiliates, or (vi) the Participant’s use of alcohol or drugs that has an
adverse impact on the performance of the Participant’s duties.

 

2.10.       “Change in Control” means the occurrence of any of the following:

 

(a)         An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any Person following the
Effective Date, immediately after which such Person first acquires “Beneficial
Ownership” (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of fifty percent (50%) or more of the combined voting power of the Company’s
then-outstanding Voting Securities; provided, however, that in determining
whether a Change in Control has occurred pursuant to this Section 2.10(a), the
acquisition of Voting Securities in a Non-Control Acquisition (as hereinafter
defined) shall not constitute a Change in Control. A “Non-Control Acquisition”
shall mean an acquisition by (i) an employee benefit plan (or a trust forming a
part thereof) maintained by (A) the Company or (B) any corporation or other
Person the majority of the voting power, voting equity securities or equity
interest of which is owned, directly or indirectly, by the Company (for purposes
of this definition, a “Related Entity”), (ii) the Company or any Related Entity
or (iii) any Person in connection with a Non-Control Transaction (as hereinafter
defined);

 

(b)         The individuals who, as of the Effective Date are members of the
Board (the “Incumbent Board”), cease for any reason to constitute at least a
majority of the members of the Board; provided, however, that if the election,
or nomination for election by the Company’s common stockholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board,
such new director shall, for purposes of this Plan, be considered as a member of
the Incumbent Board; provided further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board (a “Proxy Contest”)
including by reason of any agreement intended to avoid or settle any Proxy
Contest;

 

2

--------------------------------------------------------------------------------



 

(c)         The consummation of:

 

(i)          A merger, consolidation or reorganization (x) with or into the
Company or (y) in which securities of the Company are issued (a “Merger”),
unless such Merger is a Non-Control Transaction. A “Non-Control Transaction”
shall mean a Merger in which:

 

(A)          the stockholders of the Company immediately before such Merger own
directly or indirectly immediately following such Merger at least a majority of
the combined voting power of the outstanding voting securities of (1) the
corporation resulting from such Merger (the “Surviving Corporation”), if fifty
percent (50%) or more of the combined voting power of the then outstanding
voting securities of the Surviving Corporation is not Beneficially Owned,
directly or indirectly, by another Person (a “Parent Corporation”), or (2) if
there is one or more than one Parent Corporation, the ultimate Parent
Corporation;

 

(B)          the individuals who were members of the Board immediately prior to
the execution of the agreement providing for such Merger constitute at least a
majority of the members of the board of directors of (1) the Surviving
Corporation, if there is no Parent Corporation, or (2) if there is one or more
than one Parent Corporation, the ultimate Parent Corporation; and

 

(C)          no Person other than (1) the Company or another corporation that is
a party to the agreement of Merger, (2) any Related Entity, (3) any employee
benefit plan (or any trust forming a part thereof) that, immediately prior to
the Merger, was maintained by the Company or any Related Entity or (4) any
Person who, immediately prior to the Merger, had Beneficial Ownership of Voting
Securities representing more than fifty percent (50%) of the combined voting
power of the Company’s then-outstanding Voting Securities, has Beneficial
Ownership, directly or indirectly, of fifty percent (50%) or more of the
combined voting power of the outstanding voting securities of (x) the Surviving
Corporation, if there is no Parent Corporation, or (y) if there is one or more
than one Parent Corporation, the ultimate Parent Corporation;

 

(ii)         A complete liquidation or dissolution of the Company; or

 

(iii)        The sale or other disposition of all or substantially all of the
assets of the Company and its Subsidiaries taken as a whole to any Person (other
than (x) a transfer to a Related Entity or (y) the distribution to the Company’s
stockholders of the stock of a Related Entity or any other assets).

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Voting Securities as a
result of the acquisition of Voting

 

3

--------------------------------------------------------------------------------



 

Securities by the Company which, by reducing the number of Voting Securities
then outstanding, increases the proportional number of shares Beneficially Owned
by the Subject Person; provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of Voting
Securities by the Company and, after such acquisition by the Company, the
Subject Person becomes the Beneficial Owner of any additional Voting Securities
and such Beneficial Ownership increases the percentage of the then outstanding
Voting Securities Beneficially Owned by the Subject Person, then a Change in
Control shall occur. For the avoidance of doubt, a direct or indirect change of
control or other sale or disposition of securities of an entity that is a
shareholder of the Company shall not constitute a Change in Control.

 

2.11.       “Code” means the Internal Revenue Code of 1986, as amended.

 

2.12.       “Committee” means the Committee which administers the Plan as
provided in Section 3.

 

2.13.       “Company” means Tradeweb Markets Inc., a Delaware corporation, or
any successor thereto.

 

2.14.       “Consultant” means any consultant or advisor, other than an Employee
or Director, who is a natural person and who renders services to the Company or
a Subsidiary that (a) are not in connection with the offer and sale of the
Company’s securities in a capital raising transaction and (b) do not directly or
indirectly promote or maintain a market for the Company’s securities.

 

2.15.       “Corporate Transaction” means (a) a merger, consolidation,
reorganization, recapitalization or other transaction or event having a similar
effect on the Company’s capital stock or (b) a liquidation or dissolution of the
Company. For the avoidance of doubt, a Corporate Transaction may be a
transaction that is also a Change in Control.

 

2.16.       “Director” means a member of the Board.

 

2.17.       “Disability” means, with respect to a Participant, a permanent and
total disability as defined in Code Section 22(e)(3). A determination of
Disability may be made by a physician selected or approved by the Committee and,
in this respect, the Participant shall submit to any reasonable
examination(s) required by such physician upon request. Notwithstanding the
foregoing provisions of this Section 2.17, in the event any Award is considered
to be “deferred compensation” as that term is defined under Section 409A and the
terms of the Award are such that the definition of “disability” is required to
comply with the requirements of Section 409A then, in lieu of the foregoing
definition, the definition of “Disability” for purposes of such Award shall
mean, with respect to a Participant, that the Participant is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months.

 

2.18.       “Dividend Equivalent Right” means a right to receive cash or Shares
based on the value of dividends that are paid with respect to Shares.

 

4

--------------------------------------------------------------------------------



 

2.19.       “Effective Date” means the date of the Plan’s approval by the Board,
subject to the approval of the Company’s stockholders.

 

2.20.       “Eligible Individual” means any Employee, Director or Consultant.

 

2.21.       “Employee” means any individual performing services for the Company
or a Subsidiary and designated as an employee of the Company or the Subsidiary
on its payroll records. An Employee shall not include any individual during any
period he or she is classified or treated by the Company or Subsidiary as an
independent contractor, a consultant or an employee of an employment, consulting
or temporary agency or any other entity other than the Company or Subsidiary,
without regard to whether such individual is subsequently determined to have
been, or is subsequently retroactively reclassified, as a common-law employee of
the Company or Subsidiary during such period. An individual shall not cease to
be an Employee in the case of (i) any leave of absence approved by the Company
or (ii) transfers between locations of the Company or any Subsidiary, or between
the Company and any Subsidiaries.

 

2.22.       “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

2.23.       “Fair Market Value” on any date means:

 

(a)         if the Shares are listed for trading on a national securities
exchange, the closing price at the close of the primary trading session of the
Shares on the date of determination on the principal national securities
exchange on which the Shares are listed or admitted to trading as officially
quoted in the consolidated tape of transactions on such exchange or such other
source as the Committee deems reliable for the applicable date, or if there has
been no such closing price of the Shares on such date, on the next preceding
date on which there was such a closing price;

 

(b)         if the Shares are not listed for trading on a national securities
exchange, the fair market value of the Shares as determined in good faith by the
Committee, and, if applicable, in accordance with Sections 409A and 422 of the
Code.

 

Notwithstanding the foregoing, with respect to Awards granted in connection with
an Initial Public Offering, if any, unless the Committee determines otherwise,
Fair Market Value shall mean the price at which Shares are offered to the public
by the underwriters in the Initial Public Offering.

 

2.24.       “Incentive Stock Option” means an Option satisfying the requirements
of Section 422 of the Code and designated by the Committee as an Incentive Stock
Option.

 

2.25.       “Initial Public Offering” means the consummation of the first public
offering of Shares pursuant to a registration statement (other than a Form S-8
or successor forms) filed with, and declared effective by, the United States
Securities and Exchange Commission

 

2.26.       “Nonemployee Director” means a Director of the Board who is a
“nonemployee director” within the meaning of Rule 16b-3 promulgated under the
Exchange Act.

 

5

--------------------------------------------------------------------------------



 

2.27.       “Nonqualified Stock Option” means an Option which is not an
Incentive Stock Option.

 

2.28.       “Option” means a Nonqualified Stock Option or an Incentive Stock
Option.

 

2.29.       “Option Price” means the price at which a Share may be purchased
pursuant to an Option.

 

2.30.       “Parent” means any corporation which is a “parent corporation”
(within the meaning of Section 424(e) of the Code) with respect to the Company.

 

2.31.       “Participant” means an Eligible Individual to whom an Award has been
granted under the Plan.

 

2.32.       “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d) of the
Exchange Act.

 

2.33.       “Plan” means this Tradeweb Markets Inc. 2019 Omnibus Equity
Incentive Plan, as amended from time to time.

 

2.34.       “Plan Termination Date” means the date that is ten (10) years after
the Effective Date, unless the Plan is earlier terminated by the Board pursuant
to Section 15 hereof.

 

2.35.       “Restricted Stock” means Shares issued or transferred to an Eligible
Individual pursuant to Section 8.1.

 

2.36.       “Restricted Stock Units” means rights granted to an Eligible
Individual under Section 8.2 representing a number of hypothetical Shares.

 

2.37.       “SAR Payment Amount” shall have the meaning ascribed to such term in
Section 6.4.

 

2.38.       “Section 409A” means Section 409A of Code, and all regulations,
guidance, and other interpretative authority issued thereunder.

 

2.39.       “Securities Act” means the Securities Act of 1933, as amended.

 

2.40.       “Share Award” means an Award of Shares granted pursuant to
Section 10.

 

2.41.       “Shares” means the Class A common stock, par value $0.01 per share,
of the Company and any other securities into which such shares are changed or
for which such shares are exchanged.

 

2.42.       “Stock Appreciation Right” means a right to receive all or some
portion of the increase, if any, in the value of the Shares as provided in
Section 6 hereof.

 

2.43.       “Subsidiary” means (a) except as provided in subsection (b) below,
any corporation which is a subsidiary corporation within the meaning of
Section 424(f) of the Code

 

6

--------------------------------------------------------------------------------



 

with respect to the Company and (b) in relation to the eligibility to receive
Awards other than Incentive Stock Options and continued employment or the
provision of services for purposes of Awards (unless the Committee determines
otherwise) (i) Tradeweb Markets, LLC and (ii) any entity, whether or not
incorporated, in which the Company or Tradeweb Markets, LLC directly or
indirectly owns at least twenty-five percent (25%) of the outstanding equity or
other ownership interests.

 

2.44.       “Ten-Percent Shareholder” means an Eligible Individual who, at the
time an Incentive Stock Option is to be granted to him or her, owns (within the
meaning of Section 422(b)(6) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company,
a Parent or a Subsidiary.

 

2.45.       “Termination”, “Terminated” or “Terminates” shall mean (a) with
respect to a Participant who is an Employee, the date such Participant ceases to
be employed by the Company and its Subsidiaries, (b) with respect to a
Participant who is a Consultant, the date such Participant ceases to provide
services to the Company and its Subsidiaries or (c) with respect to a
Participant who is a Director, the date such Participant ceases to be a
Director, in each case, for any reason whatsoever (including by reason of death,
Disability or adjudicated incompetency). Unless otherwise set forth in an Award
Agreement, (a) if a Participant is both an Employee and a Director and
terminates as an Employee but remains as a Director, the Participant will be
deemed to have continued in employment without interruption and shall be deemed
to have Terminated upon ceasing to be a Director and (b) if a Participant who is
an Employee or a Director ceases to provide services in such capacity and
becomes a Consultant, the Participant will thereupon be deemed to have been
Terminated.  To the extent any Award hereunder is subject to (rather than exempt
from) Section 409A, a Participant shall not be deemed to have experienced a
Termination unless such event also constitutes a “separation from service”
within the meaning of Section 409A.

 

2.46.       “Transaction Agreement” shall have the meaning ascribed to such term
in Section 13.1(a).

 

3.                                      Administration.

 

3.1.         Committee. The Plan shall be administered by a Committee appointed
by the Board. The Committee shall consist of at least two (2) Directors of the
Board and may consist of the entire Board; provided, however, that if the
Committee consists of less than the entire Board, then, with respect to any
Award granted to an Eligible Individual who is subject to Section 16 of the
Exchange Act, the Committee shall consist of at least two (2) Directors of the
Board, each of whom shall be a Nonemployee Director. For purposes of the
preceding sentence, if one or more members of the Committee is not a Nonemployee
Director but recuses himself or herself or abstains from voting with respect to
a particular action taken by the Committee, then the Committee, with respect to
that action, shall be deemed to consist only of the members of the Committee who
have not recused themselves or abstained from voting.

 

3.2.         Meetings; Procedure. The Committee shall hold meetings when it
deems necessary and shall keep minutes of its meetings. The acts of a majority
of the total membership of the Committee at any meeting, or the acts approved in
writing by all of its members, shall be

 

7

--------------------------------------------------------------------------------



 

the acts of the Committee. All decisions and determinations by the Committee in
the exercise of its powers hereunder shall be final, binding and conclusive upon
the Company, its Subsidiaries, the Participants and all other Persons having any
interest therein.

 

3.3.         Board Reservation and Delegation.

 

(a)         The Board may, in its discretion, reserve to itself or exercise any
or all of the authority and responsibility of the Committee hereunder. To the
extent the Board has reserved to itself or exercises the authority and
responsibility of the Committee, the Board shall be deemed to be acting as the
Committee for purposes of the Plan and references to the Committee in the Plan
shall be to the Board.

 

(b)         Subject to applicable law, the Board or the Committee may delegate,
in whole or in part, any of the authority of the Committee hereunder (subject to
such limits as may be determined by the Board or the Committee) to any
individual or committee of individuals (who need not be Directors), including
without limitation the authority to make Awards to Eligible Individuals who are
not officers or directors of the Company or any of its Subsidiaries and who are
not subject to Section 16 of the Exchange Act. To the extent that the Board or
Committee delegates any such authority to make Awards as provided by this
Section 3.3(b), all references in the Plan to the Committee’s authority to make
Awards and determinations with respect thereto shall be deemed to include the
Board’s or Committee’s delegate.

 

3.4.         Committee Powers. Subject to the express terms and conditions set
forth herein, the Committee shall have all of the powers necessary to enable it
to carry out its duties under the Plan, including, without limitation, the power
from time to time to:

 

(a)         determine those Eligible Individuals to whom Awards shall be granted
under the Plan and determine the number of Shares or amount of cash in respect
of which each Award is granted, prescribe the terms and conditions (which need
not be identical) of each such Award, including, (i) in the case of Options, the
exercise price per Share and the duration of the Option and (ii) in the case of
Stock Appreciation Rights, the Base Price per Share and the duration of the
Stock Appreciation Right, and make any amendment or modification to any Award
Agreement consistent with the terms of the Plan;

 

(b)         construe and interpret the Plan and the Awards granted hereunder,
establish, amend and revoke rules, regulations and guidelines as it deems are
necessary or appropriate for the administration of the Plan, including, but not
limited to, correcting any defect, supplying any omission or reconciling any
inconsistency in the Plan or in any Award Agreement in the manner and to the
extent it shall deem necessary or advisable, including so that the Plan and the
operation of the Plan comply with Rule 16b-3 under the Exchange Act, the Code to
the extent applicable and other applicable law, and otherwise make the Plan
fully effective;

 

8

--------------------------------------------------------------------------------



 

(c)         determine the duration and purposes for leaves of absence which may
be granted to a Participant on an individual basis without constituting a
Termination for purposes of the Plan;

 

(d)         cancel, with the consent of the Participant, outstanding Awards or
as otherwise permitted under the terms of the Plan;

 

(e)         exercise its discretion with respect to the powers and rights
granted to it as set forth in the Plan; and

 

(f)          generally, exercise such powers and perform such acts as are deemed
necessary or advisable to promote the best interests of the Company with respect
to the Plan.

 

3.5.         Non-Uniform Determinations.  The Committee’s determinations under
the Plan need not be uniform and may be made by it selectively among Persons who
receive, or are eligible to receive, Awards (whether or not such Persons are
similarly situated). Without limiting the generality of the foregoing, the
Committee shall be entitled, among other things, to make non-uniform and
selective determinations, and to enter into non-uniform and selective Award
Agreements, as to the Eligible Individuals to receive Awards under the Plan and
the terms and provision of Awards under the Plan.

 

3.6.         Non-U.S. Employees.          Notwithstanding anything herein to the
contrary, with respect to Participants working outside the United States, the
Committee may determine the terms and conditions of Awards and make such
adjustments to the terms thereof as are necessary or advisable to fulfill the
purposes of the Plan taking into account matters of local law or practice,
including tax and securities laws of jurisdictions outside the United States.

 

3.7.         Indemnification. No member of the Committee shall be liable for any
action, failure to act, determination or interpretation made in good faith with
respect to the Plan or any transaction hereunder. The Company hereby agrees to
indemnify each member of the Committee for all costs and expenses and, to the
extent permitted by applicable law, any liability incurred in connection with
defending against, responding to, negotiating for the settlement of or otherwise
dealing with any claim, cause of action or dispute of any kind arising in
connection with any actions in administering the Plan or in authorizing or
denying authorization to any transaction hereunder.

 

3.8.         No Repricing of Options or Stock Appreciation Rights. The Committee
shall have no authority to (i) make any adjustment (other than in connection
with an Adjustment Event, a Corporate Transaction or other transaction where an
adjustment is permitted or required under the terms of the Plan) or amendment,
and no such adjustment or amendment shall be made, that reduces or would have
the effect of reducing the exercise price of an Option or Stock Appreciation
Right previously granted under the Plan, whether through amendment, cancellation
or replacement grants or other means, or (ii) cancel for cash or other
consideration any Option whose Option Price is greater than the then Fair Market
Value of a Share or Stock Appreciation Right whose Base Price is greater than
the then Fair Market Value of a Share unless, in either

 

9

--------------------------------------------------------------------------------



 

case the Company’s stockholders shall have approved such adjustment, amendment
or cancellation.

 

4.                                      Stock Subject to the Plan; Grant
Limitations.

 

4.1.         Aggregate Number of Shares Authorized for Issuance. Subject to any
adjustment as provided in the Plan, the maximum number of Shares that may be
issued pursuant to Awards granted under the Plan shall not exceed 8,841,864, no
more than 8,841,864 of which may be issued upon the exercise of Incentive Stock
Options. The Shares to be issued under the Plan may be, in whole or in part,
authorized but unissued Shares or issued Shares which shall have been reacquired
by the Company and held by it as treasury shares.

 

4.2.         Nonemployee Director Limit. With respect to Awards granted
hereunder, the maximum dollar amount of cash or the Fair Market Value of Shares
that any Nonemployee Director may receive pursuant to one or more Awards in any
calendar year may not exceed $300,000.

 

4.3.         Calculating Shares Available. If an Award or any portion thereof
(i) expires or otherwise terminates without all of the Shares covered by such
Award having been issued or (ii) is settled in cash (i.e., the Participant
receives cash rather than Shares), such expiration, termination or settlement
will not reduce (or otherwise offset) the number of Shares that may be available
for issuance under the Plan. If any Shares issued pursuant to an Award are
forfeited and returned back to or reacquired by the Company because of the
failure to meet a contingency or condition required to vest such Shares in the
Participant, then the Shares that are forfeited or reacquired will again become
available for issuance under the Plan. Any Shares tendered or withheld (i) to
pay the Option Price of an Option granted under this Plan or (ii) to satisfy tax
withholding obligations associated with an Award granted under this Plan, shall
become available again for issuance under this Plan.

 

5.                                      Stock Options.

 

5.1.         Authority of Committee. The Committee may grant Options to Eligible
Individuals in accordance with the Plan, the terms and conditions of the grant
of which shall be set forth in an Award Agreement. Incentive Stock Options may
be granted only to Eligible Individuals who are employees of the Company or any
of its Subsidiaries on the date the Incentive Stock Option is granted. Options
shall be subject to the following terms and provisions:

 

5.2.         Option Price. The Option Price or the manner in which the exercise
price is to be determined for Shares under each Option shall be determined by
the Committee and set forth in the Award Agreement; provided, however, that the
exercise price per Share under each Option shall not be less than the greater of
(i) the par value of a Share and (ii) 100% of the Fair Market Value of a Share
on the date the Option is granted (110% in the case of an Incentive Stock Option
granted to a Ten-Percent Shareholder).

 

5.3.         Maximum Duration. Options granted hereunder shall be for such term
as the Committee shall determine; provided that an Incentive Stock Option shall
not be exercisable after the expiration of ten (10) years from the date it is
granted (five (5) years in the case of an

 

10

--------------------------------------------------------------------------------



 

Incentive Stock Option granted to a Ten-Percent Shareholder) and a Nonqualified
Stock Option shall not be exercisable after the expiration of ten (10) years
from the date it is granted; provided, further, however, that (i) unless the
Committee provides otherwise, an Option (other than an Incentive Stock Option)
may, upon the death of the Participant prior to the expiration of the Option, be
exercised for up to one (1) year following the date of the Participant’s death,
even if such period extends beyond ten (10) years from the date the Option is
granted and (ii) if, at the time an Option (other than an Incentive Stock
Option) would otherwise expire at the end of its term, the exercise of the
Option is prohibited by applicable law or the Company’s insider trading policy,
the term shall be extended until thirty (30) days after the prohibition no
longer applies. The Committee may, subsequent to the granting of any Option,
extend the period within which the Option may be exercised (including following
a Participant’s Termination), but in no event shall the period be extended to a
date that is later than the earlier of the latest date on which the Option could
have been exercised and the 10th anniversary of the date of grant of the Option,
except as otherwise provided herein in this Section 5.3.

 

5.4.                            Vesting. The Committee shall determine and set
forth in the applicable Award Agreement the time or times at which an Option
shall become vested and exercisable. To the extent not exercised, vested
installments shall accumulate and be exercisable, in whole or in part, at any
time after becoming exercisable, but not later than the date the Option expires.
The Committee may accelerate the exercisability of any Option or portion thereof
at any time.

 

5.5.                            Limitations on Incentive Stock Options. To the
extent that the aggregate Fair Market Value (determined as of the date of the
grant) of Shares with respect to which Incentive Stock Options granted under the
Plan and “incentive stock options” (within the meaning of Section 422 of the
Code) granted under all other plans of the Company or its Subsidiaries (in
either case determined without regard to this Section 5.5) are exercisable by a
Participant for the first time during any calendar year exceeds $100,000, such
Incentive Stock Options shall be treated as Nonqualified Stock Options. In
applying the limitation in the preceding sentence in the case of multiple Option
grants, unless otherwise required by applicable law, Options which were intended
to be Incentive Stock Options shall be treated as Nonqualified Stock Options
according to the order in which they were granted such that the most recently
granted Options are first treated as Nonqualified Stock Options.

 

5.6.                            Method of Exercise. The exercise of an Option
shall be made only by giving notice in the form and to the Person designated by
the Company, specifying the number of Shares to be exercised and, to the extent
applicable, accompanied by payment therefor and otherwise in accordance with the
Award Agreement pursuant to which the Option was granted. The Option Price for
any Shares purchased pursuant to the exercise of an Option shall be paid in any
of, or any combination of, the following forms: (a) cash or its equivalent
(e.g., a check) or (b) if permitted by the Committee, the transfer, either
actually or by attestation, to the Company of Shares that have been held by the
Participant for at least six (6) months (or such lesser period as may be
permitted by the Committee) prior to the exercise of the Option, such transfer
to be upon such terms and conditions as determined by the Committee or (c) in
the form of other property as determined by the Committee. In addition, (a) the
Committee may provide for the payment of the Option Price through Share
withholding as a result of which the number of Shares issued upon exercise of an
Option would be reduced by a number of Shares having a Fair Market Value equal
to the Option Price and (b) an Option may be exercised through a registered

 

11

--------------------------------------------------------------------------------



 

broker-dealer pursuant to such cashless exercise procedures that are, from time
to time, deemed acceptable by the Committee. No fractional Shares (or cash in
lieu thereof) shall be issued upon exercise of an Option and the number of
Shares that may be purchased upon exercise shall be rounded down to the nearest
number of whole Shares.

 

5.7.                            Rights of Participants. No Participant shall be
deemed for any purpose to be the owner of any Shares subject to any Option
unless and until (a) the Option shall have been exercised pursuant to the terms
thereof, (b) the Company shall have issued and delivered Shares (whether or not
certificated) to the Participant, a securities broker acting on behalf of the
Participant or such other nominee of the Participant and (c) the Participant’s
name, or the name of his or her broker or other nominee, shall have been entered
as a shareholder of record on the books of the Company. Thereupon, the
Participant shall have full voting, dividend and other ownership rights with
respect to such Shares, subject to such terms and conditions as may be set forth
in the applicable Award Agreement.

 

5.8.                            Effect of Change in Control. Any specific terms
applicable to an Option in the event of a Change in Control and not otherwise
provided in the Plan shall be set forth in the applicable Award Agreement.

 

6.                                      Stock Appreciation Rights.

 

6.1.                            Grant. The Committee may grant Stock
Appreciation Rights to Eligible Individuals in accordance with the Plan, the
terms and conditions of which shall be set forth in an Award Agreement. A Stock
Appreciation Right may be granted (a) at any time if unrelated to an Option or
(b) if related to an Option, either at the time of grant or at any time
thereafter during the term of the Option. Awards of Stock Appreciation Rights
shall be subject to the following terms and provisions.

 

6.2.                            Terms; Duration. Stock Appreciation Rights shall
contain such terms and conditions as to exercisability, vesting and duration as
the Committee shall determine, but in no event shall they have a term of greater
than ten (10) years; provided, however, that unless the Committee provides
otherwise, (i) a Stock Appreciation Right may, upon the death of the Participant
prior to the expiration of the Award, be exercised for up to one (1) year
following the date of the Participant’s death even if such period extends beyond
ten (10) years from the date the Stock Appreciation Right is granted and
(ii) if, at the time a Stock Appreciation Right would otherwise expire at the
end of its term, the exercise of the Stock Appreciation Right is prohibited by
applicable law or the Company’s insider trading policy, the term shall be
extended until thirty (30) days after the prohibition no longer applies. The
Committee may, subsequent to the granting of any Stock Appreciation Right,
extend the period within which the Stock Appreciation Right may be exercised
(including following a Participant’s Termination), but in no event shall the
period be extended to a date that is later than the earlier of the latest date
on which the Stock Appreciation Right could have been exercised and the 10th
anniversary of the date of grant of the Stock Appreciation Right, except as
otherwise provided herein in this Section 6.2.

 

6.3.                            Vesting. The Committee shall determine and set
forth in the applicable Award Agreement the time or times at which a Stock
Appreciation Right shall become vested and exercisable. To the extent not
exercised, vested installments shall accumulate and be

 

12

--------------------------------------------------------------------------------



 

exercisable, in whole or in part, at any time after becoming exercisable, but
not later than the date the Stock Appreciation Right expires. The Committee may
accelerate the exercisability of any Stock Appreciation Right or portion thereof
at any time.

 

6.4.                            Amount Payable. Upon exercise of a Stock
Appreciation Right, the Participant shall be entitled to receive an amount
determined by multiplying (i) the excess of the Fair Market Value of a Share on
the last business day preceding the date of exercise of such Stock Appreciation
Right over the Fair Market Value of a Share on the date the Stock Appreciation
Right was granted (the “Base Price”) by (ii) the number of Shares as to which
the Stock Appreciation Right is being exercised (the “SAR Payment Amount”).
Notwithstanding the foregoing, the Committee may limit in any manner the amount
payable with respect to any Stock Appreciation Right by including such a limit
in the Award Agreement evidencing the Stock Appreciation Right at the time it is
granted.

 

6.5.                            Method of Exercise. Stock Appreciation Rights
shall be exercised by a Participant only by giving notice in the form and to the
Person designated by the Company, specifying the number of Shares with respect
to which the Stock Appreciation Right is being exercised.

 

6.6.                            Form of Payment. Payment of the SAR Payment
Amount may be made in the discretion of the Committee solely in whole Shares
having an aggregate Fair Market Value equal to the SAR Payment Amount, solely in
cash or in a combination of cash and Shares. If the Committee decides to make
full payment in Shares and the amount payable results in a fractional Share,
payment for the fractional Share will be made in cash.

 

6.7.                            Effect of Change in Control. Any specific terms
applicable to a Stock Appreciation Right in the event of a Change in Control and
not otherwise provided in the Plan shall be set forth in the applicable Award
Agreement.

 

7.                                      Dividend Equivalent Rights.

 

The Committee may grant Dividend Equivalent Rights, either in tandem with an
Award or as a separate Award, to Eligible Individuals in accordance with the
Plan. The terms and conditions applicable to each Dividend Equivalent Right
shall be specified in the Award Agreement evidencing the Award. Amounts payable
in respect of Dividend Equivalent Rights may be payable currently or, may be,
deferred until the lapsing of restrictions on such Dividend Equivalent Rights or
until the vesting, exercise, payment, settlement or other lapse of restrictions
on the Award to which the Dividend Equivalent Rights relate; provided, however,
that a Dividend Equivalent Right granted in tandem with another Award that vests
based on the achievement of performance goals shall be subject to restrictions
and risk of forfeiture to the same extent as the Awards with respect to which
such dividends are payable. In the event that the amount payable in respect of
Dividend Equivalent Rights is to be deferred, the Committee shall determine
whether such amount is to be held in cash or reinvested in Shares or deemed
(notionally) to be reinvested in Shares. Dividend Equivalent Rights may be
settled in cash or Shares or a combination thereof, in a single installment or
multiple installments, as determined by the Committee.

 

13

--------------------------------------------------------------------------------



 

8.                                      Restricted Stock; Restricted Stock
Units.

 

8.1.                            Restricted Stock. The Committee may grant Awards
of Restricted Stock to Eligible Individuals in accordance with the Plan, the
terms and conditions of which shall be set forth in an Award Agreement. Each
Award Agreement shall contain such restrictions, terms and conditions as the
Committee may, in its discretion, determine and (without limiting the generality
of the foregoing) such Award Agreements may require that an appropriate legend
be placed on Share certificates. With respect to Shares in a book entry account
in a Participant’s name, the Committee may cause appropriate stop transfer
instructions to be delivered to the account custodian, administrator or the
Company’s corporate secretary as determined by the Committee in its sole
discretion. Awards of Restricted Stock shall be subject to the following terms
and provisions:

 

(a)                           Rights of Participant. Shares of Restricted Stock
granted pursuant to an Award hereunder shall be issued in the name of the
Participant as soon as reasonably practicable after the Award is granted
provided that the Participant has executed an Award Agreement evidencing the
Award (which, in the case of an electronically distributed Award Agreement,
shall be deemed to have been executed by an acknowledgement of receipt or in
such other manner as the Committee may prescribe) and any other documents which
the Committee may require as a condition to the issuance of such Shares. At the
discretion of the Committee, Shares issued in connection with an Award of
Restricted Stock may be held in escrow by an agent (which may be the Company)
designated by the Committee. Unless the Committee determines otherwise and as
set forth in the Award Agreement, upon the issuance of the Shares, the
Participant shall have all of the rights of a shareholder with respect to such
Shares, including the right to vote the Shares and to receive all dividends or
other distributions paid or made with respect to the Shares.

 

(b)                           Terms and Conditions.  Each Award Agreement shall
specify the number of Shares of Restricted Stock to which it relates, the
conditions which must be satisfied in order for the Restricted Stock to vest and
the circumstances under which the Award will be forfeited.

 

(c)                            Delivery of Shares. Upon the lapse of the
restrictions on Shares of Restricted Stock, the Committee shall cause a stock
certificate or evidence of book entry Shares to be delivered to the Participant
with respect to such Shares of Restricted Stock, free of all restrictions
hereunder.

 

(d)                           Treatment of Dividends. At the time an Award of
Restricted Stock is granted, the Committee may, in its discretion, determine
that the payment to the Participant of dividends, or a specified portion
thereof, declared or paid on such Shares by the Company shall be (i) deferred
until the lapsing of the restrictions imposed upon such Shares and (ii) held by
the Company for the account of the Participant until such time; provided,
however, that a dividend payable in respect of Restricted Stock that vests based
on the achievement of performance goals shall be subject to restrictions and
risk of forfeiture to the same extent as the Restricted Stock with respect to
which such dividends are payable. In the event that dividends are to be
deferred, the Committee

 

14

--------------------------------------------------------------------------------



 

shall determine whether such dividends are to be reinvested in Shares (which
shall be held as additional Shares of Restricted Stock) or held in cash. Payment
of deferred dividends in respect of Shares of Restricted Stock (whether held in
cash or as additional Shares of Restricted Stock), shall be made upon the
lapsing of restrictions imposed on the Shares in respect of which the deferred
dividends were paid, and any dividends deferred in respect of any Shares of
Restricted Stock shall be forfeited upon the forfeiture of such Shares.

 

(e)                            Effect of Change in Control. Any specific terms
applicable to Restricted Stock in the event of a Change in Control and not
otherwise provided in the Plan shall be set forth in the applicable Award
Agreement.

 

8.2.                            Restricted Stock Unit Awards. The Committee may
grant Awards of Restricted Stock Units to Eligible Individuals in accordance
with the Plan, the terms and conditions of which shall be set forth in an Award
Agreement. Each such Award Agreement shall contain such restrictions, terms and
conditions as the Committee may, in its discretion, determine. Awards of
Restricted Stock Units shall be subject to the following terms and provisions:

 

(a)                           Payment of Awards. Each Restricted Stock Unit
shall represent the right of the Participant to receive one Share upon vesting
of the Restricted Stock Unit or on any later date specified by the Committee;
provided, however, that the Committee may provide for the settlement of
Restricted Stock Units in cash equal to the Fair Market Value of the Shares that
would otherwise be delivered to the Participant (determined as of the date of
the Shares would have been delivered), or a combination of cash and Shares. The
Committee may, at the time a Restricted Stock Unit is granted, provide a
limitation on the amount payable in respect of each Restricted Stock Unit.

 

(b)                           Effect of Change in Control. Any specific terms
applicable to Restricted Stock Units in the event of a Change in Control and not
otherwise provided in the Plan shall be set forth in the applicable Award
Agreement.

 

9.                                      Cash Based Awards.

 

9.1.                            Grant. The Committee may grant Cash Based Awards
to Eligible Individuals in accordance with the Plan, the terms and conditions of
which shall be set forth in an Award Agreement. Cash Based Awards shall be
subject to the following terms and provisions.

 

9.2.                            Terms and Conditions; Vesting and Forfeiture. 
Cash Based Awards shall be denominated in a specified dollar amount and,
contingent upon the attainment of specified vesting as may be determined by the
Committee, represent the right to receive payment as provided in Section 9.3 of
the specified dollar amount or a percentage or multiple of the specified dollar
amount as determined pursuant to the applicable Award Agreement. The Committee
may, at the time a Cash Based Award is granted, specify a maximum amount payable
in respect of a vested Cash Based Award. Each Award Agreement shall specify the
conditions which must be satisfied in order for the Cash Based Award to vest and
the circumstances under which the Award will be forfeited.

 

15

--------------------------------------------------------------------------------



 

9.3.                            Payment of Awards. Payment to Participants in
respect of vested Cash Based Awards shall be made at such time or times
following the vesting of the Award as the Committee may determine. Such payments
may be made entirely in Shares valued at their Fair Market Value, entirely in
cash or in such combination of Shares and cash as the Committee in its
discretion shall determine at any time prior to such payment.

 

9.4.                            Effect of Change in Control. Any specific terms
applicable to a Cash Based Award in the event of a Change in Control and not
otherwise provided in the Plan shall be set forth in the applicable Award
Agreement.

 

10.                               Share Awards.

 

The Committee may grant a Share Award to any Eligible Individual on such terms
and conditions as the Committee may determine in its sole discretion. Share
Awards may be made as additional compensation for services rendered by the
Eligible Individual or may be in lieu of cash or other compensation to which the
Eligible Individual is entitled from the Company. Any dividend payable in
respect of a Share Award that vests based on the achievement of performance
goals shall be subject to restrictions and risk of forfeiture to the same extent
as the Share Award with respect to which such dividends are payable.

 

11.                               Effect of Termination of Employment;
Transferability.

 

11.1.                     Termination.                          The Award
Agreement evidencing the grant of each Award shall set forth the terms and
conditions applicable to such Award upon Termination, which shall be as the
Committee may, in its discretion, determine at the time the Award is granted or
at any time thereafter.

 

11.2.                     Transferability of Awards and Shares.

 

(a)                           Non-Transferability of Awards. Except as set forth
in Section 11.2(c) or (d) or as otherwise permitted by the Committee and as set
forth in the applicable Award Agreement, either at the time of grant or at any
time thereafter, no Award shall be (i) sold, transferred or otherwise disposed
of, (ii) pledged or otherwise hypothecated or (iii) subject to attachment,
execution or levy of any kind; and any purported transfer, pledge,
hypothecation, attachment, execution or levy in violation of this Section 11.2
shall be null and void.

 

(b)                           Restrictions on Shares. The Committee may impose
such restrictions on any Shares acquired by a Participant under the Plan as it
may deem advisable, including, without limitation, minimum holding period
requirements, restrictions under applicable federal securities laws,
restrictions under the requirements of any stock exchange or market upon which
such Shares are then listed or traded and restrictions under any blue sky or
state securities laws applicable to such Shares.

 

(c)                            Transfers By Will or by Laws of Descent or
Distribution. Any Award may be transferred by will or by the laws of descent or
distribution; provided, however, that (i) any transferred Award will be subject
to all of the same terms and conditions as provided in the Plan and the
applicable Award Agreement; and (ii) the

 

16

--------------------------------------------------------------------------------



 

Participant’s estate or Beneficiary (as hereinafter defined) appointed in
accordance with Section 11.2(d) will remain liable for any withholding tax that
may be imposed by any federal, state or local tax authority.

 

(d)                           Beneficiary Designation. To the extent permitted
by applicable law, the Company may from time to time permit each Participant to
name one or more individuals (each, a “Beneficiary”) to whom any benefit under
the Plan is to be paid or who may exercise any rights of the Participant under
any Award granted under the Plan in the event of the Participant’s death before
he or she receives any or all of such benefit or exercises such Award. Each such
designation shall revoke all prior designations by the same Participant, shall
be in a form prescribed by the Company, and will be effective only when filed by
the Participant in writing with the Company during the Participant’s lifetime.
In the absence of any such designation or if any such designation is not
effective under applicable law as determined by the Committee, benefits under
Awards remaining unpaid at the Participant’s death and rights to be exercised
following the Participant’s death shall be paid to or exercised by the
Participant’s estate.

 

12.                               Adjustment upon Changes in Capitalization.

 

12.1.                     In the event that (a) the outstanding Shares are
changed into or exchanged for a different number or kind of shares of stock or
other securities or other equity interests of the Company or another corporation
or entity, whether through merger, consolidation, reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, substitution or other similar corporate event or transaction or (b) there
is an extraordinary dividend or distribution by the Company in respect of its
Shares or other capital stock or securities convertible into capital stock in
cash, securities or other property (any event described in (a) or (b), an
“Adjustment Event”), the Committee shall determine the appropriate adjustments
(if any) to (i) the maximum number and kind of shares of stock or other
securities or other equity interests as to which Awards may be granted under the
Plan, (ii) the maximum number and class of Shares or other stock or securities
that may be issued upon exercise of Incentive Stock Options, (iii) the number
and kind of Shares or other securities covered by any or all outstanding Awards
that have been granted under the Plan, (iv) the Option Price of outstanding
Options and the Base Price of outstanding Stock Appreciation Rights.

 

12.2.                     Any such adjustment in the Shares or other stock or
securities (a) subject to outstanding Incentive Stock Options (including any
adjustments in the exercise price) shall be made in such manner as not to
constitute a modification as defined by Section 424(h)(3) of the Code and only
to the extent otherwise permitted by Sections 422 and 424 of the Code and
(b) with respect to any Award that is not subject to Section 409A, in a manner
that would not subject the Award to Section 409A and, with respect to any Award
that is subject to Section 409A, in a manner that complies with Section 409A and
all regulations and other guidance issued thereunder.

 

12.3.                     If, by reason of an Adjustment Event, pursuant to an
Award, a Participant shall be entitled to, or shall be entitled to exercise an
Award with respect to, new, additional or different shares of stock or
securities of the Company or any other corporation, such new, additional or
different shares shall thereupon be subject to all of the conditions,
restrictions and

 

17

--------------------------------------------------------------------------------



 

performance criteria which were applicable to the Shares subject to the Award,
prior to such Adjustment Event.

 

13.                               Effect of Certain Transactions.

 

13.1.                     Except as otherwise provided in the applicable Award
Agreement, in connection a Corporate Transaction, either:

 

(a)                           outstanding Awards shall, unless otherwise
provided in connection with the Corporate Transaction, continue following the
Corporate Transaction and shall be adjusted if and as provided for in the
agreement or plan (in the case of a liquidation or dissolution) entered into or
adopted in connection with the Corporate Transaction (the “Transaction
Agreement”), which may include, in the sole discretion of the Committee or the
parties to the Corporate Transaction, the assumption or continuation of such
Awards by, or the substitution for such Awards of new awards of, the surviving,
successor or resulting entity, or a parent or subsidiary thereof, with such
adjustments as to the number and kind of shares or other securities or property
subject to such new awards, exercise prices and other terms of such new awards
as the Committee or the parties to the Corporate Transaction shall agree, or

 

(b)                           outstanding Awards shall terminate upon the
consummation of the Corporate Transaction; provided, however, that vested Awards
shall not be terminated without:

 

(i)                               in the case of vested Options and Stock
Appreciation Rights (including those Options and Stock Appreciation Rights that
would become vested upon the consummation of the Corporate Transaction),
(1) providing the holders of affected Options and Stock Appreciation Rights a
period of at least fifteen (15) calendar days prior to the date of the
consummation of the Corporate Transaction to exercise the Options and Stock
Appreciation Rights, or (2) providing the holders of affected Options and Stock
Appreciation Rights payment (in cash or other consideration upon or immediately
following the consummation of the Corporate Transaction, or, to the extent
permitted by Section 409A, on a deferred basis) in respect of each Share covered
by the Option or Stock Appreciation Rights being cancelled an amount equal to
the excess, if any, of the per Share price to be paid or distributed to
stockholders in the Corporate Transaction (the value of any non-cash
consideration to be determined by the Committee in good faith) over the Option
Price of the Option or the Base Price of the Stock Appreciation Rights, or

 

(ii)                            in the case vested Awards other than Options or
Stock Appreciation Rights (including those Awards that would become vested upon
the consummation of the Corporate Transaction), providing the holders of
affected Awards payment (in cash or other consideration upon or immediately
following the consummation of the Corporate Transaction, or, to the extent
permitted by Section 409A, on a deferred basis) in respect of each Share covered
by the Award being cancelled of the per Share price to be paid or distributed to

 

18

--------------------------------------------------------------------------------



 

stockholders in the Corporate Transaction, in each case with the value of any
non-cash consideration to be determined by the Committee in good faith.

 

(c)                            For the avoidance of doubt, if the amount
determined pursuant to clause (b)(i)(2) above is zero or less, the affected
Option or Stock Appreciation Rights may be terminated without any payment
therefor.

 

13.2.                     Without limiting the generality of the foregoing or
being construed as requiring any such action, in connection with any such
Corporate Transaction the Committee may, in its sole and absolute discretion,
cause any of the following actions to be taken effective upon or at any time
prior to any Corporate Transaction (and any such action may be made contingent
upon the occurrence of the Corporate Transaction):

 

(a)                           cause any or all unvested Options and Stock
Appreciation Rights to become fully vested and immediately exercisable (as
applicable) and/or provide the holders of such Options and Stock Appreciation
Rights a reasonable period of time prior to the date of the consummation of the
Corporate Transaction to exercise the Options and Stock Appreciation Rights;

 

(b)                           with respect to unvested Options and Stock
Appreciation Rights that are terminated in connection with the Corporate
Transaction, provide to the holders thereof a payment (in cash and/or other
consideration) in respect of each Share covered by the Option or Stock
Appreciation Right being terminated in an amount equal to all or a portion of
the excess, if any, of the per Share price to be paid or distributed to
stockholders in the Corporate Transaction (the value of any non-cash
consideration to be determined by the Committee in good faith) over the exercise
price of the Option or the Base Price of the Stock Appreciation Right, which may
be paid in accordance with the vesting schedule of the Award as set forth in the
applicable Award Agreement, upon the consummation of the Corporate Transaction
or, to the extent permitted by Section 409A, at such other time or times as the
Committee may determine;

 

(c)                            with respect to unvested Awards (other than
Options or Stock Appreciation Rights) that are terminated in connection with the
Corporate Transaction, provide to the holders thereof a payment (in cash and/or
other consideration) in respect of each Share covered by the Award being
terminated in an amount equal to all or a portion of the per Share price to be
paid or distributed to stockholders in the Corporate Transaction (the value of
any non-cash consideration to be determined by the Committee in good faith),
which may be paid in accordance with the vesting schedule of the Award as set
forth in the applicable Award Agreement, upon the consummation of the Corporate
Transaction or, to the extent permitted by Section 409A, at such other time or
times as the Committee may determine.

 

(d)                           For the avoidance of doubt, if the amount
determined pursuant to clause (b) above is zero or less, the affected Option or
Stock Appreciation Rights may be terminated without any payment therefor.

 

13.3.                     Notwithstanding anything to the contrary in this Plan
or any Agreement,

 

19

--------------------------------------------------------------------------------



 

(a)                           the Committee may, in its sole discretion, provide
in the Transaction Agreement or otherwise for different treatment for different
Awards or Awards held by different Participants and, where alternative treatment
is available for a Participant’s Awards, may allow the Participant to choose
which treatment shall apply to such Participant’s Awards;

 

(b)                           any action permitted under this Section 13 may be
taken without the need for the consent of any Participant. To the extent a
Corporate Transaction also constitutes an Adjustment Event and action is taken
pursuant to this Section 13 with respect to an outstanding Award, such action
shall conclusively determine the treatment of such Award in connection with such
Corporate Transaction notwithstanding any provision of the Plan to the contrary
(including Section 12).

 

(c)                            to the extent the Committee chooses to make
payments to affected Participants pursuant to Section 13.1(b)(i)(2) or (ii) or
Section 13.2(b) or (c) above, any Participant who has not returned any letter of
transmittal or similar acknowledgment that the Committee requires be signed in
connection with such payment within the time period established by the Committee
for returning any such letter or similar acknowledgement shall forfeit his or
her right to any payment and his or her associated Awards may be cancelled
without any payment therefor.

 

14.                               Interpretation.

 

14.1.                     Section 16 Compliance. The Plan is intended to comply
with Rule 16b-3 promulgated under the Exchange Act and the Committee shall
interpret and administer the provisions of the Plan or any Award Agreement in a
manner consistent therewith. Any provisions inconsistent with such Rule shall be
inoperative and shall not affect the validity of the Plan.

 

14.2.                     Compliance with Section 409A. All Awards granted under
the Plan are intended either not to be subject to Section 409A or, if subject to
Section 409A, to be administered, operated and construed in compliance with
Section 409A and all regulations and other guidance issued thereunder.
Notwithstanding this or any other provision of the Plan to the contrary, the
Committee may amend the Plan or any Award granted hereunder in any manner or
take any other action that it determines, in its sole discretion, is necessary,
appropriate or advisable (including replacing any Award) to cause the Plan or
any Award granted hereunder to comply with Section 409A and all regulations and
other guidance issued thereunder or to not be subject to Section 409A. Any such
action, once taken, shall be deemed to be effective from the earliest date
necessary to avoid a violation of Section 409A and shall be final, binding and
conclusive on all Eligible Individuals and other individuals having or claiming
any right or interest under the Plan.

 

15.                               Term; Plan Termination and Amendment of the
Plan; Modification of Awards.

 

15.1.                     Term. The Plan shall terminate on the Plan Termination
Date and no Award shall be granted after that date. The applicable terms of the
Plan and any terms and

 

20

--------------------------------------------------------------------------------



 

conditions applicable to Awards granted prior to the Plan Termination Date shall
survive the termination of the Plan and continue to apply to such Awards.

 

15.2.                     Plan Amendment or Plan Termination. The Board may
earlier terminate the Plan and the Board may at any time and from time to time
amend, modify or suspend the Plan; provided, however, that:

 

(a)                           no such amendment, modification, suspension or
termination shall materially impair or materially and adversely alter any Awards
theretofore granted under the Plan, except with the consent of the Participant,
nor shall any amendment, modification, suspension or termination deprive any
Participant of any Shares which he or she may have acquired through or as a
result of the Plan; and

 

(b)                           to the extent necessary under any applicable law,
regulation or exchange requirement or as provided in Section 3.8, no other
amendment shall be effective unless approved by the stockholders of the Company
in accordance with applicable law, regulation or exchange requirement.

 

15.3.                     Modification of Awards. No modification of an Award
shall adversely alter or impair any rights or obligations under the Award
without the consent of the Participant.

 

16.                               Non-Exclusivity of the Plan.

 

The adoption of the Plan by the Board shall not be construed as amending,
modifying or rescinding any previously approved incentive arrangement or as
creating any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of stock options otherwise than under the Plan, and such arrangements
may be either applicable generally or only in specific cases.

 

17.                               Limitation of Liability.

 

As illustrative of the limitations of liability of the Company, but not intended
to be exhaustive thereof, nothing in the Plan shall be construed to:

 

(a)                           give any Person any right to be granted an Award
other than at the sole discretion of the Committee;

 

(b)                           limit in any way the right of the Company or any
of its Subsidiaries to terminate the employment of or the provision of services
by any Person at any time;

 

(c)                            be evidence of any agreement or understanding,
express or implied, that the Company will pay any Person at any particular rate
of compensation or for any particular period of time; or

 

(d)                           be evidence of any agreement or understanding,
express or implied, that the Company will employ any Person at any particular
rate of compensation or for any particular period of time.

 

21

--------------------------------------------------------------------------------



 

18.                               Regulations and Other Approvals; Governing
Law.

 

18.1.                     Governing Law. Except as to matters of federal law,
the Plan and the rights of all Persons claiming hereunder shall be construed and
determined in accordance with the laws of the State of Delaware without giving
effect to conflicts of laws principles thereof.

 

18.2.                     Compliance with Law.

 

(a)                           The obligation of the Company to sell or deliver
Shares with respect to Awards granted under the Plan shall be subject to all
applicable laws, rules and regulations, including all applicable federal and
state securities laws, and the obtaining of all such approvals by governmental
agencies as may be deemed necessary or appropriate by the Committee.

 

(b)                           The Board may make such changes as may be
necessary or appropriate to comply with the rules and regulations of any
government authority or to obtain for Eligible Individuals granted Incentive
Stock Options the tax benefits under the applicable provisions of the Code and
regulations promulgated thereunder.

 

(c)                            Each grant of an Award and the issuance of Shares
or other settlement of the Award is subject to compliance with all applicable
federal, state and foreign law. Further, if at any time the Committee
determines, in its discretion, that the listing, registration or qualification
of Shares issuable pursuant to the Plan is required by any securities exchange
or under any federal, state or foreign law, or that the consent or approval of
any governmental regulatory body is necessary or desirable as a condition of, or
in connection with, the grant of an Award or the issuance of Shares, no Awards
shall be or shall be deemed to be granted or payment made or Shares issued, in
whole or in part, unless listing, registration, qualification, consent or
approval has been effected or obtained free of any conditions that are not
acceptable to the Committee. Any Person exercising an Option or receiving Shares
in connection with any other Award shall make such representations and
agreements and furnish such information as the Board or Committee may request to
assure compliance with the foregoing or any other applicable legal requirements.

 

18.3.                     Transfers of Plan Acquired Shares. Notwithstanding
anything contained in the Plan or any Award Agreement to the contrary, in the
event that the disposition of Shares acquired pursuant to the Plan is not
covered by a then current registration statement under the Securities Act and is
not otherwise exempt from such registration, such Shares shall be restricted
against transfer to the extent required by the Securities Act and Rule 144 or
other regulations promulgated thereunder. The Committee may require any
individual receiving Shares pursuant to an Award granted under the Plan, as a
condition precedent to receipt of such Shares, to represent and warrant to the
Company in writing that the Shares acquired by such individual are acquired
without a view to any distribution thereof and will not be sold or transferred
other than pursuant to an effective registration thereof under the Securities
Act or pursuant to an exemption applicable under the Securities Act or the
rules and regulations promulgated thereunder. The certificates evidencing any of
such Shares shall be appropriately amended or have an appropriate legend placed
thereon to reflect their status as restricted securities as aforesaid.

 

22

--------------------------------------------------------------------------------



 

19.                               Miscellaneous.

 

19.1.                     Award Agreements.                                     
Each Award Agreement shall either be (a) in writing in a form approved by the
Committee and executed on behalf of the Company by an officer duly authorized to
act on its behalf, or (b) an electronic notice in a form approved by the
Committee and recorded by the Company (or its designee) in an electronic
recordkeeping system used for the purpose of tracking Awards as the Committee
may provide. If required by the Committee, an Award Agreement shall be executed
or otherwise electronically accepted by the recipient of the Award in such form
and manner as the Committee may require. The Committee may authorize any officer
of the Company to execute any or all Award Agreements on behalf of the Company.

 

19.2.                     Forfeiture Events; Clawback. The Committee may specify
in an Award Agreement that the Participant’s rights, payments and benefits with
respect to an Award shall be subject to reduction, cancellation, forfeiture,
clawback or recoupment upon the occurrence of certain specified events or as
required by law, in addition to any otherwise applicable forfeiture provisions
that apply to the Award.

 

19.3.                     Multiple Agreements. The terms of each Award may
differ from other Awards granted under the Plan at the same time or at some
other time. The Committee may also grant more than one Award to a given Eligible
Individual during the term of the Plan, either in addition to or, subject to
Section 3.8, in substitution for one or more Awards previously granted to that
Eligible Individual.

 

19.4.                     Withholding of Taxes. The Company or any of its
Subsidiaries may withhold from any payment of cash or Shares to a Participant or
other Person under the Plan an amount sufficient to cover any withholding taxes
which may become required with respect to such payment or take any other action
it deems necessary to satisfy any income or other tax withholding requirements
as a result of the grant, exercise, vesting or settlement of any Award under the
Plan. The Company or any of its Subsidiaries shall have the right to require the
payment of any such taxes or to withhold from wages or other amounts otherwise
payable to a Participant or other Person, and require that the Participant or
other Person furnish all information deemed necessary by the Company or any of
its Subsidiaries to meet any tax reporting obligation as a condition to exercise
or before making any payment or the issuance or release of any Shares pursuant
to an Award.  If the Participant or other Person shall fail to make such tax
payments as are required, the Company or its Subsidiaries shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to such Participant or other Person or to take such other
action as may be necessary to satisfy such withholding obligations. If specified
in an Award Agreement at the time of grant or otherwise approved by the
Committee, a Participant may, in satisfaction of his or her obligation to pay
withholding taxes in connection with the exercise, vesting or other settlement
of an Award, elect to (i) make a cash payment to the Company, (ii) have withheld
a portion of the Shares then issuable to him or her or (iii) deliver Shares
owned by the Participant prior to the exercise, vesting or other settlement of
an Award, in each case having an aggregate Fair Market Value equal to the
withholding taxes. To the extent that Shares are used to satisfy withholding
obligations of a Participant pursuant to this Section 19.4 (whether
previously-owned Shares or Shares withheld from an Award), they may only be used
to satisfy the minimum tax withholding

 

23

--------------------------------------------------------------------------------



 

required by law (or such other amount as will not have any adverse accounting
impact as determined by the Committee).

 

19.5.                     Disposition of ISO Shares.   If a Participant makes a
disposition, within the meaning of Section 424(c) of the Code and regulations
promulgated thereunder, of any Share or Shares issued to such Participant
pursuant to the exercise of an Incentive Stock Option within the two-year period
commencing on the day after the date of the grant or within the one-year period
commencing on the day after the date of transfer of such Share or Shares to the
Participant pursuant to such exercise, the Participant shall, within ten
(10) days of such disposition, notify the Company thereof, by delivery of
written notice to the Company at its principal executive office.

 

19.6.                     Plan Unfunded. The Plan shall be unfunded. Except for
reserving a sufficient number of authorized Shares to the extent required by law
to meet the requirements of the Plan, the Company shall not be required to
establish any special or separate fund or to make any other segregation of
assets to assure payment of any Award granted under the Plan.

 

24

--------------------------------------------------------------------------------